Name: Decision No 1/95 of the Association Council, association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part of 17 July 1995 amending Protocol 4 to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part
 Type: Decision
 Subject Matter: Europe;  executive power and public service;  international affairs;  European construction;  international trade
 Date Published: 1995-08-25

 Avis juridique important|21995D0825(01)Decision No 1/95 of the Association Council, association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part of 17 July 1995 amending Protocol 4 to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part Official Journal L 201 , 25/08/1995 P. 0039 - 0055DECISION No 1/95 OF THE ASSOCIATION COUNCIL, ASSOCIATION BETWEEN THE EUROPEAN COMMUNITIES AND THEIR MEMBER STATES, OF THE ONE PART, AND THE REPUBLIC OF HUNGARY, OF THE OTHER PART of 17 July 1995 amending Protocol 4 to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (95/347/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (1), signed on 16 December 1991, and in particular Article 32 of Protocol 4,Whereas a number of technical difficulties arose in the interpretation of the opening Articles of Protocol 4 on cumulation following the entry into force of the said Agreement;Whereas, it has proved necessary to amend the format of the said provisions; whereas for these reasons of presentation and ease of reading, it appears appropriate to replace the whole text of Protocol 4 with a new text,HAS DECIDED AS FOLLOWS:Article 1 Articles 1 to 38 and Annex I of Protocol 4 of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, shall be replaced by the text attached hereto.Article 2 This Decision shall enter into force on 1 October 1995.Done at Brussels, 17 July 1995.For the Association CouncilThe ChairmanL. KOVACS(1) OJ No L 347, 31. 12. 1993, p. 2.PROTOCOL 4 concerning the definition of the concept of 'originating products` and methods of administrative cooperation TITLE I DEFINITION OF THE CONCEPT OF 'ORIGINATING PRODUCTS` Article 1 Origin criteria For the purpose of implementing this Agreement and without prejudice to the provisions of Articles 2 and 3 of this Protocol, the following products shall be considered as:1. products originating in the Community:(a) products wholly obtained in the Community within the meaning of Article 4 of this Protocol;(b) products obtained in the Community incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in the Community within the meaning of Article 5 of this Protocol;2. products originating in Hungary:(a) products wholly obtained in Hungary within the meaning of Article 4 of this Protocol;(b) products obtained in Hungary incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in Hungary within the meaning of Article 5 of this Protocol.Article 2 Bilateral cumulation 1. Notwithstanding Article 1 (1) (b), materials originating in Hungary within the meaning of this Protocol shall be considered as materials originating in the Community and it shall not be necessary that such materials have undergone sufficient working or processing there, provided however that they have undergone working or processing going beyond that referred to in Article 5 (3) of this Protocol.2. Notwithstanding Article 1 (2) (b), materials originating in the Community within the meaning of this Protocol shall be considered as materials originating in Hungary and it shall not be necessary that such materials have undergone working or processing going beyond that referred to in Article 5 (3) of this Protocol.Article 3 Cumulation with materials originating in Poland, the Czech Republic or in the Slovak Republic 1. (a) Notwithstanding Article 1 (1) (b) and subject to the provisions of paragraphs 2 and 4, materials originating in Poland, the Czech Republic or in the Slovak Republic within the meaning of Protocol 4 annexed to the Agreements between the Community and these countries shall be considered as originating in the Community and it shall not be necessary that such materials have undergone sufficient working or processing there, provided however that they have undergone working or processing going beyond that referred to in Article 5 (3) of this Protocol.(b) Notwithstanding Article 1 (2) (b) and subject to the provisions of paragraphs 2 and 4, materials originating in Poland, the Czech Republic or in the Slovak Republic within the meaning of Protocol 4 annexed to the Agreements between the Community and these countries shall be considered as originating in Hungary and it shall not be necessary that such materials have undergone sufficient working or processing there, provided however that they have undergone working or processing going beyond that referred to in Article 5 (3) of this Protocol.2. Products which have acquired originating status by virtue of paragraph 1 shall only continue to be considered as products originating in the Community or in Hungary respectively when the value added there exceeds the value of the materials used originating in Poland, the Czech Republic or in the Slovak Republic. If this is not so, the products concerned shall be considered, for the purpose of implementing this Agreement or the Agreements between the Community and Poland, and the Czech Republic and the Slovak Republic, or the agreements between Hungary and Poland and the Czech and Slovak Republics as originating in Poland, in the Czech Republic or in the Slovak Republic, according to which of these countries accounts for the highest value of originating materials used.No account shall be taken in this allocation of materials originating in Poland, in the Czech Republic of in the Slovak Republic which have undergone sufficient working or processing in the Community or in Hungary.3. 'Value added` shall be taken to be the ex-works price of the products minus the customs value of all the materials used which do not originate in the country or the group of countries where these products are obtained.4. For the purpose of this Article identical rules of origin to those in this Protocol shall be applied in trade between the Community and Poland, the Czech Republic and the Slovak Republic, and between Hungary and these three countries, and also between each of these three countries themselves.Article 4 Wholly obtained products 1. Within the meaning of Article 1 (1) (a) and (2) (a), the following shall be considered as wholly obtained either in the Community or in Hungary:(a) mineral products extracted from their soil or from their seabed;(b) vegetable products harvested there;(c) live animals born and raised there;(d) products from live animals raised there;(e) products obtained by hunting or fishing conducted there;(f) products of sea fishing and other products taken from the sea by their vessels;(g) products made aboard their factory ships exclusively from products referred to in subparagraph (f);(h) used articles collected there fit only for the recovery of raw materials;(i) waste and scrap resulting from manufacturing operations conducted there;(j) goods produced there exclusively from the products specified in subparagraphs (a) to (i).2. The term 'their vessels` in paragraph 1 (f) shall apply only to vessels:- which are registered or recorded in Hungary or in a Member State of the Community,- which sail under the flag of Hungary or of a Member State of the Community,- which are owned to an extent of at least 50 % by nationals of Hungary or of Member States of the Community, or by a company with its head office in one of these States or in Hungary, of which the manager or managers, chairman of the board of directors or the supervisory board, and the majority of the members of such boards are nationals of Hungary or of Member States of the Community and of which, in addition, in the case of partnerships or limited companies, at least half the capital belongs to these States, to their public bodies or to their nationals,- of which the master and officers are nationals of Hungary or of Member States of the Community,- of which at least 75 % of the crew are nationals of Hungary or of Member States of the Community.3. The terms 'Hungary` and 'the Community` shall also cover the territorial waters which surround Hungary and the Member States of the Community.Sea-going vessels, including factory ships on which the fish caught is worked or processed, shall be considered as part of the territory of the Community or of Hungary provided that they satisfy the conditions set out in paragraph 2.Article 5 Sufficiently processed products 1. For the purposes of Article 1, non-originating materials are considered to be sufficiently worked or processed when the product obtained is classified in a heading which is different from that in which all the non-originating materials used in its manufacture are classified, subject to paragraphs 2 and 3.The expressions 'chapters` and 'headings` used in this Protocol shall mean the chapters and the headings (four-digit codes) used in the nomenclature which makes up the Harmonized Commodity Description and Coding System (hereinafter referred to as 'the Harmonized System` or HS).The expression 'classified` shall refer to the classification of a product or material under a particular heading.2. For a product mentioned in columns 1 and 2 of the list in Annex II, the conditions set out in column 3 for the product concerned must be fulfilled instead of the rule in paragraph 1.(a) Where in the list in Annex II a percentage rule is applied in determining the originating status of a product obtained in the Community or in Hungary, the value added by the working or processing shall correspond to the ex-works price of the product obtained, less the value of third-country materials imported into the Community or Hungary.(b) the term 'value` in the list in Annex II shall mean the customs value at the time of the import of the non-originating materials used or, if this is not known and cannot be ascertained, the first ascertainable price paid for these materials in the territory concerned.Where the value of the originating materials used needs to be established, the provisions of the above subparagraph shall be applied mutatis mutandis.(c) The term 'ex-works price` in the list in Annex II shall mean the price paid for the product obtained to the manufacturer in whose undertaking the last working or processing is carried out, provided the price includes the value of all the materials used in manufacture, minus any internal taxes which are, or may be repaid when the product obtained is exported.(d) 'Customs value` shall be understood as the value determined in accordance with the Agreement on Implementation of Article VII of the General Agreement on Tariffs and Trade, established in Geneva on 12 April 1979.3. For the purpose of implementing paragraphs 1 and 2 the following shall be considered as insufficient working or processing to confer the status of originating products, whether or not there is a change of heading:(a) operations to ensure the preservation of products in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions, removal of damaged parts, and like operations);(b) simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (including the making-up of sets of articles), washing, painting, cutting up;(c) (i) changes of packaging and breaking up and assembly of consignments;(ii) simple placing in bottles, flasks, bags, cases, boxes, fixing on cards or boards etc., and all other simple packaging operations;(d) affixing marks, labels and other like distinguishing signs on products or their packaging;(e) simple mixing of products, whether or not of different kinds, where one or more components of the mixture do not meet the conditions laid down in this Protocol to enable them to be considered as originating either in the Community or in Hungary;(f) simple assembly of parts of articles to constitute a complete article;(g) a combination of two or more operations specified in subparagraphs (a) to (f);(h) slaughter of animals.Article 6 Neutral elements In order to determine whether a product originates in the Community or in Hungary it shall not be necessary to establish the origin of the electrical power, fuel, plant and equipment and machines and tools used to obtain such product nor of materials which do not enter into their final composition.Article 7 Accessories, spare parts and tools Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle which are part of the normal equipment and included in the price thereof or are not separately invoiced are regarded as one with the piece of equipment, machine, apparatus or vehicle in question.Article 8 Sets Sets, as defined in General Rule 3 of the Harmonized System, shall be regarded as originating when all component articles are originating products. Nevertheless, when a set is composed of originating and non-originating articles, the set as a whole shall be regarded as originating provided that the value of the non-originating articles does not exceed 15 % of ex-works price of the set.Article 9 Direct transport 1. The preferential treatment provided for under this Agreement or, when the provisions of Article 3 (2) are applied, under the Agreements between the Community and Poland, and the Czech Republic and the Slovak Republic, applies only to products or materials which are transported between the territories of the Community and Hungary without entering any other territory. However, originating goods constituting one single consignment which is not split up may be transported through territory other than that of the Community or Hungary with, should the occasion arise, transhipment or temporary warehousing in such territory, provided that the goods have remained under the surveillance of the customs authorities in the country of transit or of warehousing and that they have not undergone operations other than unloading, reloading or any operation designed to preserve them in good condition.2. Evidence that the conditions referred to in paragraph 1 have been fulfilled shall be supplied to the responsible customs authorities by the production of:(a) a single transport document issued in the exporting country covering the passage through the country of transit;(b) or a certificate issued by the customs authorities of the country of transit:- giving an exact description of the goods,- stating the dates of unloading and reloading of the goods or of the embarkation or disembarkation, identifying the ships or other means of transport used, and- certifying the conditions under which the goods remained in the transit country;(c) or failing these, any substantiating documents.Article 10 Territorial requirement The conditions set out in this Title relative to the acquisition of originating status must be fulfilled without interruption in the Community or in Hungary except as provided for in Articles 2 and 3.If originating products exported from the Community or Hungary to another country are returned, except in so far as provided for in Articles 2 and 3, they must be considered as non-originating unless it can be demonstrated to the satisfaction of the customs authorities that:- the goods returned are the same goods as those exported, and- they have not undergone any operation beyond that necessary to preserve them in good condition while in that country.TITLE II PROOF OF ORIGIN Article 11 Movement certificate EUR.1 Evidence of originating status of products, within the meaning of this Protocol, shall be given by a movement certificate EUR.1, a specimen of which appears in Annex III to this Protocol.Article 12 Normal procedure for the issue of certificates 1. A movement certificate EUR.1 shall be issued only on application having been made in writing by the exporter or, under the exporter's responsibility, by his authorized representative. Such application shall be made on a form, a specimen of which appears in Annex III to this Protocol, which shall be completed in accordance with this Protocol.Applications for movement certificates EUR.1 must be preserved for at least two years by the customs authorities of the exporting State.2. The exporter or his representative shall submit with his request any appropriate supporting document proving that the products to be exported are such as to qualify for the issue of a movement certificate EUR.1.He shall undertake to submit, at the request of the appropriate authorities, any supplementary evidence they may require for the purpose of establishing the correctness of the originating status of the products eligible for preferential treatment and shall undertake to agree to any inspection of his accounts and to any check on the processes of the obtaining of the above products carried out by the said authorities.Exporters must keep for at least two years the supporting documents referred to in this paragraph.3. A movement certificate EUR.1 may be issued only where it can serve as the documentary evidence required for the purpose of implementing this Agreement or the Agreements between the Community and Poland, and the Czech Republic and the Slovak Republic.4. The movement certificate EUR.1 shall be issued by the customs authorities of a Member State of the European Community if the goods to be exported can be considered as products originating in the Community within the meaning of Article 1 (1) or as products originating in Poland, the Czech Republic or in the Slovak Republic within the meaning of Article 3 (2) of this Protocol. The movement certificate EUR.1 shall be issued by the customs authorities of Hungary if the goods to be exported can be considered as products originating in Hungary within the meaning of Article 1 (2) or as products originating in Poland, the Czech Republic or the Slovak Republic within the meaning of Article 3 (2) of this Protocol.5. Where the cumulation provisions of Article 2 or 3 are applied, the customs authorities of the Member States of the Community or of Hungary may issue movement certificates EUR.1 under the conditions laid down in this Protocol if the goods to be exported can be considered as originating products within the meaning of this Protocol and provided that the goods covered by the movement certificates EUR.1 are in the Community or in Hungary.In these cases movement certificates EUR.1 shall be issued subject to the presentation of the proof of origin previously issued or made out. This proof of origin must be kept for at least two years by the customs authorities of the exporting State.6. Since the movement certificate EUR.1 constitutes the documentary evidence for the application of the preferential tariff arrangements laid down in the Agreement, it shall be the responsibility of the customs authorities of the exporting country to take any steps necessary to verify the origin of the goods and to check the other statements on the certificate.7. For the purpose of verifying whether the conditions for issuing EUR.1 certificates have been met, the customs authorities shall have the right to call for any documentary evidence or to carry out any check which they consider appropriate.8. It shall be the responsibility of the customs authorities of the exporting State to ensure that the forms referred to in paragraph 1 are duly completed. In particular, they shall check whether the space reserved for the description of the products has been completed in such a manner as to exclude all possibility of fraudulent additions. To this end, the description of the products must be indicated without leaving any blank lines. Where the space is not completely filled a horizontal line must be drawn below the last line of the description, the empty space being crossed through.9. The date of issue of the movement certificate must be indicated in the part of the certificate reserved for the customs authorities.10. A movement certificate EUR.1 shall be issued by the customs authorities of the exporting State when the products to which it relates are exported. It shall be made available to the exporter as soon as actual export has been effected or ensured.Article 13 Long-term certificates EUR.1 1. Notwithstanding the provisions of Article 12 (10), a movement certificate EUR.1 may be issued by the customs authorities of the exporting State when only part of the products to which it relates is exported, in the case of a certificate covering a series of exportations of the same products from the same exporter to the same importer over a maximum period of one year from the date of issue, hereinafter referred to as an 'LT certificate`.2. LT certificates shall be issued, in accordance with the provisions of Article 12, at the discretion of the customs authorities of the exporting State and according to their own judgment of the need for this procedure, only where the originating status of the goods to be exported is expected to remain unchanged for the period of validity of the LT certificate. If any goods are no longer covered by the LT certificate, the exporter shall immediately inform the customs authorities who issued the certificate.3. Where the LT certificate procedure applies, the customs authorities of the exporting State may prescribe the use of EUR.1 certificates bearing a distinctive sign by which they may be identified.4. Box 11 'Customs endorsement` of the EUR.1 certificate must be endorsed as usual by the customs authorities of the exporting State.5. One of the following phrases shall be entered in box 7 of the EUR.1 certificate:'CERTIFICADO LT VÃ LIDO HASTA EL . . .`'LT-CERTIFIKAT GYLDIGT INDTIL . . .`'LT-CERTIFICATE GUELTIG BIS . . .`'Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã  LT Ã Ã Ã Ã Ã Ã  Ã AAÃ Ã Ã  . . .`'LT CERTIFICATE VALID UNTIL . . .`'CERTIFICAT LT VALABLE JUSQU'AU . . .`'CERTIFICATO LT VALIDO FINO AL . . .`'LT-CERTIFICAAT GELDIG TOT EN MET . . .`'CERTIFICADO LT VÃ LIDO ATÃ  . . .`'LT-TODISTUS VOIMASSA . . . ASTI`'LT-CERTIFIKAT GILTIGT TILL . . .`'LT-SWIADECTWO WAZNE DO . . .`'LT-BIZONYITVANY Ã RVÃ NYES . . .-IG`'LT OSV OED OCENÃ  PLATNÃ  DO . . .`'LT OSV OED OCENIE PLATNÃ  DO . . .`(date indicated in Arabic numerals)6. Reference is not required in box 8 and box 9 of the LT certificate to the marks and numbers and number and kind of packages and the gross weight (kg) or other measures (litres, m ³, etc.). Box 8 must, however, contain a description and designation of the goods which is sufficiently precise to allow for their identification.7. Notwithstanding Article 18, the LT certificate must be submitted to the customs office of import at or before the first importation of any goods to which it relates. When the importer carries out the customs clearance at several customs offices in the State of importation, the customs authorities may require him to produce a copy of the LT certificate to all of those offices.8. Where an LT certificate has been submitted to the customs authorities, the evidence of the originating status of the imported goods shall, during the validity of the LT certificate, be given by invoices which satisfy the following conditions:(a) when an invoice includes both originating goods and non-originating goods, the exporter shall distinguish clearly between these two categories;(b) the exporter shall state on each invoice the number of the LT certificate which covers the goods and the date of expiry of the certificate and the names of the country or countries in which the goods originate.The statement on the invoice, made by the exporter, of the number of the LT certificate with the indication of the country of origin shall constitute a declaration that the goods fulfil the conditions laid down in this Protocol for the acquisition of preferential origin status.The customs authorities of the exporting State may require that the entries which, under the above provisions, must appear on the invoice, be supported by the manuscript signature followed by the name of the signatory in clear script;(c) the description and the designation of the goods on the invoice shall be in sufficient detail to show clearly that the goods are also listed on the LT certificate to which the invoice refers;(d) the invoices can be made out only for the goods exported during the period of validity of the relevant LT certificate. They may, however, be produced at the customs office of importation within four months of their being made out by the exporter.9. In the framework of the LT certificate procedure, invoices which satisfy the conditions of this Article may be made out and/or transmitted using telecommunications or electronic data-processing methods. Such invoices shall be accepted by the customs authorities of the importing State as evidence of the originating status of the goods imported in accordance with the procedures laid down by the customs authorities there.10. Should the customs authorities of the exporting State identify that a certificate and/or invoice issued under the provisions of this Article is invalid in relation to any goods supplied, they shall immediately notify the customs authorities of the importing State of the facts.11. The provisions of this Article shall not prejudice application of the rules of the Community, the Member States and Hungary on customs formalities and the use of customs documents.Article 14 Issue of EUR.1 retrospectively 1. In exceptional circumstances a movement certificate EUR.1 may also be issued after export of the products to which it relates if it was not issued at the time of export because of errors or involuntary omissions or special circumstances.2. For the implementation of paragraph 1, the exporter must in the written application:- indicate the place and date of export of the products to which the certificate relates,- certify that no movement certificate EUR.1 was issued at the time of export of the products in question, and state the reasons.3. The customs authorities may issue a movement certificate EUR.1 retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file.Certificates issued retrospectively must be endorsed with one of the following phrases:'NACHTRAEGLICH AUSGESTELLT`, 'DÃ LIVRÃ  A POSTERIORI`, 'RILASCIATO A POSTERIORI`, 'AFGEGEVEN A POSTERIORI`, 'ISSUED RETROSPECTIVELY`, 'UDSTEDT EFTERFOELGENDE`, 'AAÃ AEÃ Ã AAÃ  AAÃ  Ã ÃÃ  Ã Ã Ã AAÃ ÃN`, 'EXPEDIDO A POSTERIORI`, 'EMITIDO A POSTERIORI`, 'ANNETTU JAELKIKAETEEN`, 'UTFAERDAT I EFTERHAND`, 'WYSTAWIONE RETROSPEKTYWNIE`, 'KIADVA VISSZAMENOELEGES HATÃ LLYAL`, 'VYSTAVENO DODATE OCN OE`, 'VYSTAVENÃ  DODATO OCNE`.4. The endorsement referred to in paragraph 3 shall be inserted in the 'Remarks` box on the movement certificate EUR.1.Article 15 Issue of a duplicate EUR.1 1. In the event of the theft, loss or destruction of a movement certificate EUR.1, the exporter may apply in writing to the customs authorities which issued it for a duplicate made out on the basis of the export documents in their possession.2. The duplicate issued in this way must be endorsed with one of the following words:'DUPLIKAT`, 'DUPLICATA`, 'DUPLICATO`, 'DUPLICAAT`, 'DUPLICATE`, 'Ã Ã Ã Ã Ã Ã Ã OEÃ `, 'DUPLICADO`, 'SEGUNDA VIA`, 'KAKSOISKAPPALE`, 'DUPLIKAT`, 'DUPLIKÃ T`, 'MÃ SOLAT`.3. The endorsement referred to in paragraph 2 shall be inserted in the 'Remarks` box on the movement certificate EUR.1.4. The duplicate, which must bear the date of issue of the original movement certificate EUR.1, shall take effect as from that date.Article 16 Simplified procedure for the issue of certificates 1. By way of derogation from Articles 12, 14 and 15 of this Protocol, a simplified procedure for the issue of EUR.1 movement certificates can be used in accordance with the following provisions.2. The customs authorities in the exporting State may authorize any exporter, hereinafter referred to as 'approved exporter`, making frequent shipments for which EUR.1 movement certificates may be issued and who offers, to the satisfaction of the competent authorities, all guarantees necessary to verify the originating status of the products, not to submit to the customs office of the exporting State at the time of export either the goods or the application for an EUR.1 certificate relating to those goods, for the purpose of obtaining an EUR.1 certificate under the conditions laid down in Article 12 of this Protocol.3. The authorization referred to in paragraph 2 shall stipulate, at the choice of the competent authorities, that box No 11 'Customs endorsement` of the EUR.1 movement certificate must either:(a) be endorsed beforehand with the stamp of the competent customs office of the exporting State and the signature, which may be a facsimile, of an official of that office; or(b) be endorsed by the approved exporter with a special stamp which has been approved by the customs authorities of the exporting State and corresponds to the specimen given in Annex V of this Protocol. Such stamp may be pre-printed on the forms.4. In the cases referred to in paragraph 3 (a), one of the following phrases shall be entered in box No 7 'Remarks` of the EUR.1 movement certificate:'PROCEDIMIENTO SIMPLIFICADO`, 'FORENKLET PROCEDURE`, 'VEREINFACHTES VERFAHREN`, 'Ã Ã Ã Ã Ã Ã Ã AAÃ Ã AAÃ Ã  AEÃ Ã AEÃ Ã Ã Ã Ã Ã `, 'SIMPLIFIED PROCEDURE`, 'PROCÃ DURE SIMPLIFIÃ E`, 'PROCEDURA SEMPLIFICATA`, 'VEREENVOUDIGDE PROCEDURE`, 'PROCEDIMENTO SIMPLIFICADO`, 'YKSINKERTAISTETTU MENETTELY`, 'FOERENKLAD PROCEDUR`, 'UPROSZCZONA PROCEDURA`, 'EGYSZERUSÃ TETT ELJÃ RÃ S`, 'ZJEDNODU OSENÃ  ORÃ ZENÃ `, 'ZJEDNODU OSENÃ  KONANIE`.5. Box No 11 'Customs endorsement` of the EUR.1 certificate shall be completed if necessary by the approved exporter.6. The approved exporter shall, if necessary, indicate in box No 13 'Request for verification` of the EUR.1 certificate the name and address of the authority competent to verify such certificate.7. Where the simplified procedure is applied, the customs authorities of the exporting State may prescribe the use of EUR.1 certificates bearing a distinctive sign by which they may be identified.8. In the authorization referred to in paragraph 2 the competent authorities shall specify in particular:(a) the conditions under which the applications for EUR.1 certificates are to be made;(b) the conditions under which these applications are to be kept for at least two years;(c) in the cases referred to in paragraph 3 (b) the authority competent to carry out the subsequent verification referred to in Article 28 of this Protocol.9. The Customs authorities of the exporting State may declare certain categories of goods ineligible for the special treatment provided for in paragraph 2.10. The customs authorities shall refuse the authorization referred to in paragraph 2 to exporters who do not offer all the guarantees which they consider necessary. The competent authorities may withdraw the authorization at any time. They must do so where the approved exporter no longer satisfies the conditions or no longer offers these guarantees.11. The approved exporter may be required to inform the competent authorities, in accordance with the rules which they lay down, of the goods to be dispatched by him, so that such authorities may make any verification they think necessary before the departure of the goods.12. The customs authorities of the exporting State may carry out any check on approved exporters which they consider necessary. Such exporters must allow this to be done.13. The provisions of this Article shall be without prejudice to the application of the rules of the Community, the Member States and Hungary, concerning customs formalities and the use of customs documents.Article 17 Replacement of certificates 1. It shall at any time be possible to replace one or more movement certificates EUR.1 by one or more other certificates provided that this is done by the customs office or other competent authorities responsible for controlling the goods.2. When products originating in the Community, Hungary, Poland, the Czech Republic or the Slovak Republic, and imported into a free zone under cover of an EUR.1 certificate undergo treatment or processing, the authorities concerned must issue a new EUR.1 certificate at the exporter's request if the treatment or processing undergone is in conformity with the provisions of this Protocol.3. The replacement certificate shall be regarded as a definite movement certificate EUR.1 for the purposes of the application of this Protocol, including the provisions of this Article.4. The replacement certificate shall be issued on the basis of a written request from the re-exporter, after the authorities concerned have verified the information supplied in the applicant's request. The date and serial number of the original movement certificate EUR.1 shall be given in box 7.Article 18 Validity of certificates 1. A movement certificate EUR.1 must be submitted, within four months of the date of issue by the customs authorities of the exporting State, to the customs office of the importing State where the products are entered.2. Movement certificates EUR.1 which are submitted to the customs authorities of the importing State after the final date of presentation specified in paragraph 1 may be accepted for the purpose of applying preferential treatment, where the failure to submit the certificates by the final date set is due to reasons of force majeure or exceptional circumstances.3. In other cases of belated presentation, the customs authorities of the importing State may accept the certificates where the products have been submitted to them before the said final date.Article 19 Exhibitions 1. Products sent from the Community or Hungary for exhibition in a country other than Hungary or a Member State of the Community and sold after the exhibition for importation into Hungary or the Community shall benefit on importation from the provisions of the Agreement on condition that the products meet the requirements of this Protocol entitling them to be recognized as originating in the Community or Hungary provided that it is shown to the satisfaction of the customs authorities that:(a) an exporter has consigned these products from the Community or Hungary to the country in which the exhibition is held and has exhibited them there;(b) the products have been sold or otherwise disposed of by that exporter to someone in the Community or Hungary;(c) the products have been consigned during the exhibition or immediately thereafter to the Community or Hungary in the state in which they were sent for exhibition;(d) the products have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition.2. A movement certificate EUR.1 must be produced to the customs authorities in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the nature of the products and the conditions under which they have been exhibited may be required.3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organized for private purposes in shops or business premises with a view to the sale of foreign products, and during which the products remain under customs control.Article 20 Submission of certificates Movement certificates EUR.1 shall be submitted to the customs authorities in the importing State in accordance with the procedures laid down by that State. The said authorities may require a translation of a certificate. They may also require the import declaration to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the implementation of the Agreement.Article 21 Importation by instalments Without prejudice to Article 5 (3) of this Protocol, where, at the request of the person declaring the goods at the customs, a dismantled or non-assembled article falling within Chapter 84 or 85 of the harmonized system is imported by instalments on the conditions laid down by the competent authorities, it shall be considered to be a single article and a movement certificate may be submitted for the whole article upon import of the first instalment.Article 22 Preservation of certificates Movement certificates EUR.1 shall be preserved by the customs authorities of the importing State in accordance with the rules in force in that State.Article 23 Form EUR.2 1. Notwithstanding Article 11, the evidence of originating status, within the meaning of this Protocol, for consignments containing only originating products and whose value does not exceed ECU 5 110 per consignment, may be given by a form EUR.2, a specimen of which appears in Annex IV to this Protocol.2. The form EUR.2 shall be completed and signed by the exporter or, under the exporter's responsibility, by his authorized representative in accordance with this Protocol.3. A form EUR.2 shall be completed for each consignment.4. The exporter who has issued the form EUR.2 shall submit at the request of the customs authorities of the exporting State all supporting documents concerning the use of this form.5. Articles 18, 20 and 22 shall apply mutatis mutandis to forms EUR.2.Article 24 Discrepancies The discovery of slight discrepancies between the statements made in the movement certificate EUR.1 or in the form EUR.2 and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the products shall not ipso facto render the document null and void if it is duly established that it corresponds to the products submitted.Article 25 Exemptions from proof of origin 1. Products sent as small packages from private persons to private persons or forming part of travellers' personal luggage shall be admitted as originating products without requiring the production of a movement certificate EUR.1 or the completion of form EUR.2, provided that such products are not imported by way of trade and have been declared as meeting the conditions required for the application of the agreement, and where there is no doubt as to the veracity of such declaration.2. Imports which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as imports by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view.Furthermore, the total value of these products must not exceed ECU 365 in the case of small packages or ECU 1 025 in the case of the contents of travellers' personal luggage.Article 26 Amounts expressed in ecu 1. Amounts in the national currency of the exporting State equivalent to the amounts expressed in ecu shall be fixed by the exporting State and communicated to the other parties to this Agreement and to the Agreements between the Community and Poland, and the Czech Republic and the Slovak Republic. When the amounts are more than the corresponding amounts fixed by the importing State, the latter shall accept them if the goods are invoiced in the currency of the exporting State.If the goods are invoiced in the currency of another Member State of the Community or in that of Hungary, Poland, the Czech Republic or the Slovak Republic, the importing State shall recognize the amount notified by the country concerned.2. Up to and including 30 April 1993, the ecu, to be used in any given national currency shall be the equivalent in that national currency of the ecu as at 3 October 1990. For each successive period of two years, it shall be the equivalent in that national currency of the ecu as at the first working day in October in the year immediately preceding that two-year period.TITLE III ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION Article 27 Communication of stamps and addresses The customs authorities of the Member States and of Hungary shall provide each other, through the Commission of the European Communities, with specimen impressions of stamps used in their customs offices for the issue of EUR.1 certificates and with the addresses of the customs authorities responsible for issuing movement certificates EUR.1 and for verifying those certificates and forms EUR.2.Article 28 Verification of movement certificates EUR.1 and of forms EUR.2 1. Subsequent verification of movement certificates EUR.1 and of forms EUR.2 shall be carried out at random or whenever the customs authorities of the importing State have reasonable doubts as to the authenticity of the document or the accuracy of the information regarding the true origin of the products in question.2. For the purpose of the subsequent verification of movement certificates EUR.1, the customs authorities of the exporting State must keep copies of the certificates, as well as any export documents referring to them, for at least two years.3. In order to ensure the proper application of this Protocol, Hungary and the Member States of the Community shall assist each other, through their respective customs administrations, in checking the authenticity of movement certificates EUR.1, including those issued under Article 12 (5), and the forms EUR.2 and the accuracy of the information concerning the actual origin of the products concerned.4. For the purpose of implementing paragraph 1, the customs authorities of the importing State shall return the movement certificate EUR.1 or form EUR.2, or a photocopy thereof, to the customs authorities of the exporting State, giving, where appropriate, the reasons of form or substance for an enquiry.The relevant commercial documents or a copy thereof, shall be attached to the certificate EUR.1 or form EUR.2 and the customs authorities shall forward any information that has been obtained suggesting that the particulars given on the said certificate or the said form are inaccurate.5. If the customs authorities of the importing State decide to suspend execution of the provisions of the agreement while awaiting the results of the verification, they shall offer to release the products to the importer subject to any precautionary measures judged necessary.6. The customs authorities of the importing State shall be informed of the results of the verification as soon as possible. These results must be such as to make it possible to determine whether the disputed movement certificate EUR.1 or form EUR.2 apply to the products in question and whether those products can, in fact, qualify for the application of the preferential arrangements.If in cases of reasonable doubt there is no reply within ten months of the date of the verification request, or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products, the requesting authorities shall refuse, except in the case of force majeure or exceptional circumstances, any benefit from the treatment laid down in the Agreement concerned.7. Disputes which cannot be settled between the customs authorities of the importing State and those of the exporting State, or which raise a question as to the interpretation of this Protocol, shall be submitted to the Customs Cooperation Committee.8. In all cases the settlement of disputes between the importer and the customs authorities of the importing State shall be under the legislation of the said State.9. Where the verification procedure or any other available information appears to indicate that the provisions of this Protocol are being contravened, the Community or Hungary shall on its own initiative or at the request of the other party carry out appropriate enquiries or arrange for such enquiries to be carried out with due urgency to identify and prevent such contraventions, and for this purpose the Community or Hungary may invite the participation of the other party in these enquiries.10. Where the verification procedure or any other available information appears to indicate that the provisions of this Protocol are being contravened, the products would be accepted as originating products under this Protocol only after completion of such aspects of administrative cooperation set down in this Protocol which may have been activated, including in particular the verification procedure.Likewise, products would be refused treatment as originating products only after the completion of the verification procedure.Article 29 Penalties Penalties shall be imposed on any person who draws up, or causes to be drawn up, a document which contains incorrect particulars for the purpose of obtaining preferential treatment for products.Article 30 Free zones The Member States and Hungary shall take all necessary steps to ensure that products traded under cover of a movement certificate EUR.1, which in the course of transport use a free zone situated in their territory, are not substituted by other goods and that they do not undergo handling other than normal operations designed to prevent their deterioration.TITLE IV CEUTA AND MELILLA Article 31 Application of the Protocol 1. The term 'Community` used in this Protocol does not cover Ceuta or Melilla. The term 'products originating in the Community` does not cover products originating in these zones.2. This Protocol shall apply mutatis mutandis to products originating in Ceuta and Melilla, subject to particular conditions set out in Article 32.Article 32 Special conditions 1. The following provisions shall apply instead of Article 1 and references to that Article shall apply mutatis mutandis to this Article.2. Providing they have been transported directly in accordance with the provisions of Article 9, the following shall be considered as:1. products originating in Ceuta and Melilla:(a) products wholly obtained in Ceuta and Melilla;(b) products obtained in Ceuta and Melilla incorporating materials which have not been wholly obtained there, provided that:(i) such materials have undergone sufficient working or processing within the meaning of Article 5 of this Protocol; or that(ii) such materials originate in Hungary or the Community within the meaning of this Protocol provided, however, that they have undergone working or processing going beyond that referred to in Article 5 (3) of this Protocol;2. products originating in Hungary:(a) products wholly obtained in Hungary;(b) products obtained in Hungary incorporating materials which have not been wholly obtained there, provided that:(i) such materials have undergone sufficient working or processing within the meaning of Article 5 of this Protocol, or that(ii) such materials originate in Ceuta and Melilla or the Community within the meaning of this Protocol provided, however, that they have undergone working or processing going beyond that referred to in Article 5 (3) of this Protocol.3. Ceuta and Melilla shall be considered as a single territory.4. The exporter or his authorized representative shall enter 'Hungary` and 'Ceuta and Melilla` in box 2 of movement certificates EUR.1. In addition, in the case of products originating in Ceuta and Melilla, this shall be indicated in box 4 of movement certificates EUR.1.5. The Spanish customs authorities shall be responsible for the application of this Protocol in Ceuta and Melilla.TITLE V FINAL PROVISIONS Article 33 Amendments to the Protocol The Association Council shall examine at two-yearly intervals, or whenever Hungary or the Community so request, the application of the provisions of this Protocol, with a view to making any necessary amendments or adaptations.Such examination shall take into account in particular the participation of the contracting parties in free trade zones or customs unions with third countries.Article 34 Customs Cooperation Committee 1. A Customs Cooperation Committee shall be set up, charged with carrying out administrative cooperation with a view to the correct and uniform application of this Protocol and with carrying out any other task in the customs field which may be entrusted to it.2. The Committee shall be composed, on the one hand, of experts of the Member States and of officials of the departments of the Commission of the European Communities who are responsible for customs questions and, on the other hand, of experts nominated by Hungary.Article 35 Petroleum products The products set out in Annex VI shall be temporarily excluded from the scope of this Protocol. Nevertheless, the arrangements regarding administrative cooperation shall apply, mutatis mutandis, to these products.Article 36 Annexes The Annexes to this Protocol shall form an integral part thereof.Article 37 Implementation of the Protocol The Community and Hungary shall each take the steps necessary to implement this Protocol.Article 38 Arrangements with Poland and the Czech Republic and the Slovak Republic The contracting parties shall take any measures necessary for the conclusion of arrangements with Poland, and the Czech Republic and the Slovak Republic enabling this Protocol to be applied. The contracting parties shall notify each other of measures taken to this effect.Article 39 Goods in transit or storage The provisions of the Agreement may be applied to goods which comply with the provisions of this Protocol and which on the date of entry into force of the Agreement are either in transit or are in the Community or in Hungary, in temporary storage in bonded warehouses or in free zones, subject to the submission to the customs authorities of the importing State, within four months of that date, of a certificate EUR. 1 endorsed retrospectively by the competent authorities of the exporting State together with the documents showing that the goods have been transported directly.ANNEX I Notes Foreword These notes shall apply, where appropriate, to all manufactured products using non-originating materials, even if they are not subject to specific conditions contained in the list in Annex II but are subject instead to the change of heading rule set out in Article 5 (1).Note 1 1.1. The first two columns in the list describe the product obtained. The first column gives the heading number or chapter number used in the Harmonized System and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns a rule is specified in column 3. Where, in some cases, the entry in the first column is preceded by an 'ex`, this signifies that the rule in column 3 applies only to the part of that heading or chapter as described in column 2.1.2. Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of products in column 2 is therefore given in general terms, the adjacent rule in column 3 applies to all products which, under the Harmonized System, are classified in headings of the chapter or in any of the headings grouped together in column 1.1.3. Where there are different rules in the list applying to different products within a heading, each indent contains the description of that part of the heading covered by the adjacent rule in column 3.Note 2 2.1. The term 'manufacture` covers any kind of working or processing including 'assembly` or specific operations. However, see Note 3.5 below.2.2. The term 'material` covers any ingredient, raw material, component or part, etc., used in the manufacture of the product.2.3. The term 'product` refers to the product being manufactured, even if it is intended for later use in another manufacturing operation.2.4. The term 'goods` covers both materials and products.Note 3 3.1. In the case of any heading not in the list or any part of a heading that is not in the list, the 'change of heading` rule set out in Article 5 (1) applies. If a 'change of heading` condition applies to any entry in the list, then it is contained in the rule in column 3.3.2. The working or processing required by a rule in column 3 has to be carried out only in relation to the non-originating materials used. The restrictions contained in a rule in column 3 likewise apply only to the non-originating materials used.3.3. Where a rule states that 'materials of any heading` may be used, materials of the same heading as the product may also be used, subject, however, to any specific limitations which may also be contained in the rule. However, the expression 'manufacture from materials of any heading, including other materials of heading No . . .` means that only materials classified in the same heading as the product of a different description than that of the product as given in column 2 of the list may be used.3.4. If a product made from non-originating materials which has acquired originating status during manufacture by virtue of the change of heading rule or its own list rule is used as a material in the process of manufacture of another product, then the rule applicable to the product in which it is incorporated does not apply to it.For example:An engine of heading No 8407, for which the rule states that the value of the non-originating materials which may be incorporated may not exceed 40 % of the ex-works price, is made from 'other alloy steel roughly shaped by forging` of heading No 7224.If this forging has been forged in the country concerned from a non-originating ingot then the forging has already acquired origin by virtue of the rule for heading No ex 7224 in the list. It can then count as originating in the value calculation for the engine regardless of whether it was produced in the same factory or another. The value of the non-originating ingot is thus not taken into account when adding up the value of the non-originating materials used.3.5. Even if the change of heading rule or the other rules contained in the list are satisfied, a product shall not acquire originating status if the processing carried out, taken as a whole, is insufficient within the meaning of Article 5 (3).3.6. The unit of qualification for the application of the origin rules shall be the particular product which is considered as the basic unit when determining classification using the nomenclature of the Harmonized System. In the case of sets of products which are classified by virtue of General Rule 3 for the interpretation of the Harmonized System, the unit of qualification shall be determined in respect of each item in the set: this provision is equally applicable to sets of headings Nos 6308, 8206 and 9605.Accordingly, it follows that:- when a product composed of a group or assembly of articles is classified under the terms of the Harmonized System in a single heading, the whole constitutes the unit of qualification,- when a consignment consists of a number of identical products classified under the same heading of the Harmonized System, each product must be taken individually when applying the origin rules,- where, under General Rule 5 of the Harmonized System, packing is included with the product for classification purposes, it shall be included for the purposes of determining origin.Note 4 4.1. The rule in the list represents the minimum amount of working or processing required and the carrying out of more working or processing also confers originating status; conversely, the carrying out of less working or processing cannot confer origin. Thus if a rule says that non-originating material at a certain level of manufacture may be used, the use of such material at an earlier stage of manufacture is allowed and the use of such material at a later stage is not.4.2. When a rule in the list specifies that a product may be manufactured from more than one material, this means that any one or more materials may be used. It does not require that all be used.For example:The rule for fabrics says that natural fibres may be used and that chemical materials, among other materials, may also be used. This does not mean that both have to be used; one can use one or the other or both.If, however, a restriction applies to one material and other restrictions apply to other materials in the same rule, then the restrictions only apply to the materials actually used.For example:The rule for sewing machines specifies that both the thread tension mechanism used and the zigzag mechanism used must originate; these two restrictions only apply if the mechanisms concerned are actually incorporated into the sewing machine.4.3. When a rule in the list specifies that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule.For example:The rule for heading No 1904 which specifically excludes the use of cereals or their derivatives does not prevent the use of mineral salts, chemicals and other additives which are not produced from cereals.For example:In the case of an article made from non-woven materials, if the use of only non-originating yarn is allowed for this class of article, it is not possible to start from non-woven cloth - even if non-woven cloths cannot normally be made from yarn. In such cases, the starting material would normally be at the stage before yarn - that is the fibre stage.See also Note 7.3 in relation to textiles.4.4. If in a rule in the list two or more percentages are given for the maximum value of non-originating materials that can be used, then these percentages may not be added together. The maximum value of all the non-originating materials used may never exceed the highest of the percentages given. Furthermore, the individual percentages must not be exceeded in relation to the particular materials they apply to.Note 5 5.1. The term 'natural fibres` is used in the list to refer to fibres other than artificial or synthetic fibres and is restricted to the stages before spinning takes place, including waste, and, unless otherwise specified, the term 'natural fibres` includes fibres that have been carded, combed or otherwise processed but not spun.5.2. The term 'natural fibres` includes horsehair of heading No 0503, silk of heading Nos 5002 and 5003 as well as the wool fibres, fine or coarse animal hair of heading Nos 5101 to 5105, the cotton fibres of heading Nos 5201 to 5203 and the other vegetable fibres of heading Nos 5301 to 5305.5.3. The terms 'textile pulp`, 'chemical materials` and 'paper-making materials` are used in the list to describe the materials not classified in Chapters 50 to 63, which can be used to manufacture artificial, synthetic or paper fibres or yarns.5.4. The term 'man-made staple fibres` is used in the list to refer to synthetic or artificial filament tow, staple fibres or waste, of heading Nos 5501 to 5507.Note 6 6.1. In the case of the products classified within those headings in the list to which a reference is made to this Note, the conditions set out in column 3 of the list shall not be applied to any basic textile materials used in their manufacture which, taken together, represent 10 % or less of the total weight of all the basic textile materials used (but see also Notes 6.3 and 6.4 below).6.2. However, this tolerance may only be applied to mixed products which have been made from two or more basic textile materials.The following are the basic textile materials:- silk,- wool,- coarse animal hair,- fine animal hair,- horsehair,- cotton,- paper-making materials and paper,- flax,- true hemp,- jute and other textile bast fibres,- sisal and other textile fibres of the genus Agave,- coconut, abaca, ramie and other vegetable textile fibres,- synthetic man-made filaments,- artificial man-made filaments,- synthetic man-made staple fibres,- artificial man-made staple fibres.For example:A yarn of heading No 5205 made from cotton fibres of heading No 5203 and synthetic staple fibres of heading No 5506 is a mixed yarn. Therefore, non-originating synthetic staple fibres that do not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) may be used up to a weight of 10 % of the yarn.For example:A woollen fabric of heading No 5112 made from woollen yarn of heading No 5107 and synthetic yarn of staple fibres of heading No 5509 is a mixed fabric. Therefore synthetic yarn which does not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) or woollen yarn that does not satisfy the origin rules (which require manufacture from natural fibres, not carded or combed or otherwise prepared for spinning) or a combination of the two may be used up to a weight of 10 % of the fabric.For example:Tufted textile fabric of heading No 5802 made from cotton yarn of heading No 5205 and cotton fabric of heading No 5210 is only a mixed product if the cotton fabric is itself a mixed fabric being made from yarns classified in two separate headings or if the cotton yarns used are themselves mixtures.For example:If the tufted textile fabric concerned had been made from cotton yarn of heading No 5205 and synthetic fabric of heading No 5407, then, obviously, the yarns used are two separate basic textile materials and the tufted textile fabric is accordingly a mixed product.For example:A carpet with tufts made from both artificial yarns and cotton yarns and with a jute backing is a mixed product because three basic textile materials are used. Thus, any non-originating materials that are at a later stage of manufacture than the rule allows may be used, provided their total weight taken together does not exceed 10 % of the weight of the textile materials in the carpet. Thus, both the jute backing and/or the artificial yarns could be imported at that stage of manufacture, provided the weight conditions are met.6.3. In the case of fabrics incorporating 'yarn made of polyurethane segmented with flexible segments of polyether whether or not gimped` this tolerance is 20 % in respect of this yarn.6.4. In the case of fabrics incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of an adhesive between two films of plastic film, this tolerance is 30 % in respect of this strip.Note 7 7.1. In the case of those textile products which are marked in the list by a footnote referring to this note, textile materials with the exception of linings and interlinings which do not satisfy the rule set out in the list in column 3 for the made-up products concerned may be used provided that they are classified in a heading other than of the product and that their value does not exceed 8 % of the ex-works price of the product.7.2. Any non-textile trimmings and accessories or other materials used which contain textiles do not have to satisfy the conditions set out in column 3 even though they fall outside the scope of Note 4.3.7.3. In accordance with Note 4.3, any non-originating non-textile trimmings and accessories or other product, which do not contain any textiles, may, anyway, be used freely where they cannot be made from the materials listed in column 3.For example:If a rule in the list says that for a particular textile item, such as a blouse, yarn must be used, this does not prevent the use of metal items, such as buttons, because they cannot be made from textile materials.7.4. Where a percentage rule applies, the value of trimmings and accessories must be taken into account when calculating the value of the non-originating materials incorporated.